                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                             DOCKET NO. 5:16-cv-214-MOC

 JANET L. HAMM,                                           )
                                                          )
                        Plaintiff,                        )
                                                          )
 Vs.                                                      )                 ORDER
                                                          )
 NANCY A. BERRYHILL,                                      )
 Acting Commissioner of Social Security,                  )
                                                          )
                       Defendant.                         )


       THIS MATTER is before the court on plaintiff’s Motion for Attorney Fees Under §

406(b) of the Social Security Act. Defendant responded and indicated no objection to the

amount requested by plaintiff. Having considered plaintiff’s motion and reviewed the pleadings,

and finding that the requested amount of fees is reasonable, the court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s Motion for Attorney Fees Under §

406(b) of the Social Security Act (#18) is GRANTED. Plaintiff has previously been awarded

attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount

of $4,270.33. (Doc. No. 17).

       The Commissioner shall pay $10,683.50 to Plaintiff’s counsel in full satisfaction of any

and all claims arising under § 406(b) of the Social Security Act, and counsel shall refund to

Plaintiff the smaller award between this amount and the EAJA award.



 Signed: November 26, 2019

                                                -1-
-2-
